Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment(s) filed on May 23, 2022.
As directed by the amendment: Claims 16 and 26 were amended. Claim 31 is newly added. Thus, claims 16-31 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an automatic movement device configured to automatically move the saddle according to a movement pattern program …” in claim 16 and claim 26.
“an auxiliary control device configured to … compare expected values to current values … and to trigger an associated safety function” in claim 16 and claim 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 31, lines 2-4 recite the “person securing device is adapted to follow a movement of the person on the saddle without applying force to the person while the deviation is less than the tolerance threshold” which is new matter. Applicant refers to paragraph [0026] of the Specification to provide support for this feature, but paragraph [0026] states the person holding device “has to follow the person or the patient at least approximately without force” (emphasis added). Following the patient approximately without force does not provide support for the recited limitation of “without force,” which would not allow any force whatsoever.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, line 15 recites “in accordance with the movement pattern program…” and the phrase “in accordance with” is vague. It is unclear in what manner the expected values of the at least one physical variable are being used with the movement pattern program and the position and orientation of the saddle.
Claim 26, line 7 recites “the locality of the automatic movement device” and the phrase “the locality” lacks antecedent basis. Furthermore, it is unclear what would be meant by “a locality of the automatic movement device.” What would be considered “a locality” of the device?
Claim 26, line 15 recites “in accordance with the movement pattern program…” and the phrase “in accordance with” is vague. It is unclear in what manner the expected values of the at least one physical variable are being used with the movement pattern program and the position and orientation of the saddle.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-19, 21-22, 24, 26-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (2006/0025226) in view of Nalty et al. (6,616,456) and Stockmaster et al. (2016/0256346).
Regarding claim 16, Nakano discloses a hippotherapy device (Fig. 1, Fig. 26), comprising: a saddle defining a seat for a person (“seat assembly 112 imitating the shape of a horseback or a saddle which the user straddles” see lines 7-8 of [0107]); a programmable movement controller (controller 110 including control circuit 204, microcomputer 203a, memory 203b, Fig. 37; the microcomputer and memory allow the controller to be programmable to provide different movements such as via switches S4, S7, S8, S9, S10, S11, S12, Fig. 36, see the programmed values shown in Fig. 41-42; and see para. [0138]); an automatic movement device (motor drive circuits 209, 210, and control circuit 204, Fig. 37) configured to automatically move the saddle according to a movement pattern program executed by the movement controller (see for example Figs. 41-42 and para. [0138], the memory 203b has values for the speed and inclined positions according to time. The motor drive circuits 209, 210, carry out the automatic movements according to the program) and that specifies a sequence of target values of positions and orientations of the saddle (see the inclination setting values in the table in Fig. 41 and see Fig. 42, for example. These positions correspond to orientations of the saddle. Additionally, these target positions/orientations are determined to be reached by sensors such as encoders, see the last sentence of [0090] and see the last sentence of [0136]) in the space surrounding the automatic movement device (the saddle 112, Fig. 26, is in the space surrounding the automatic movement device because it is being moved by the automatic movement device, in the space just above the automatic movement device) in order to execute the movement pattern (the target positions/orientations are part of executing the selected movement pattern).
Nakano is silent regarding a person securing device, comprising: a main support; a body strap mounted on the main support, at least one sensor configured to detect at least one physical variable characterizing a body posture of a person on the saddle, and an auxiliary control device configured to use expected values of the at least one physical variable in accordance with the movement pattern program and the position and orientation of the saddle, to compare the expected values to current values of the at least one physical variable detected by the at least one sensor, and to trigger an associated2Preliminary Amendment dated June 6, 2019 safety function if a deviation of the current values from the expected values exceeds a predetermined tolerance threshold. 
Nalty teaches a related hippotherapy device (Fig. 3) that includes a person securing device (see col. 15, lines 4-15), comprising a main support (“overhead support frame”, see col. 15, lines 4-5), a body strap (harness with a trunk and pelvis jacket made of canvas, see col. 15, lines 6-11) mounted on the main support (“tension supplied through support cables leading from the trunk jacket to the overhead support frame” see col. 15, lines 13-15). This supporting harness will allow the therapist to determine the percent of gravity being experienced by the patient (see col. 15, lines 11-15) and would provide an expected result of preventing the patient from falling to the ground.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakano to include a person securing device comprising a main support and a body strap mounted on the main support as taught by Nalty so that the supporting harness can adjust the amount of gravity being experienced by the patient and to provide an expected result of preventing the patient from falling to the ground.
The modified Nakano/Nalty device is still silent regarding at least one sensor configured to detect at least one physical variable characterizing a body posture of a person on the saddle, and an auxiliary control device configured to use expected values of the at least one physical variable in accordance with the movement pattern program and the position and orientation of the saddle, to compare the expected values to current values of the at least one physical variable detected by the at least one sensor, and to trigger an associated2Preliminary Amendment dated June 6, 2019 safety function if a deviation of the current values from the expected values exceeds a predetermined tolerance threshold.  
Stockmaster teaches a related person securing device (Fig. 1) with a body strap (support harness 222, Fig. 1), at least one sensor (“sensor for sensing a vertical force applied to the strap” see lines 22-23 of [0008], see load sensor 460, Fig. 13, and see the first two sentences of [0314]) configured to detect at least one physical variable (continuously monitoring the force applied to strap 340 will involve the force sensor, see the first two sentences of [0340]. The force applied is a physical variable) characterizing a body posture of a person (the measured force is describing whether the person is falling and their vertical movement. Thus, it is characterizing the user’s body posture; see the last sentence of [0339]. In the modified device, the person will be on a saddle); and an auxiliary control device (programmable PC 170, Fig. 1) configured to use expected values of the at least one physical variable (“threshold” for the force detected, see lines 10-13 of [0340]. Additionally, note that the “Dynamic Fall Protection” sensitivity and the “Descent Limit” can be adjusted to different sensitivities, see the last sentence of [0339], the last sentence of [0336], and see Fig. 44) in accordance with the movement pattern program and the position and orientation of the saddle (in the modified device, the controller using the expected values of the at least one physical variable will be “in accordance with” the movement pattern program and position and orientation of the saddle because the user will be wearing the harness while on the moving saddle. Thus, the controller will be monitoring the vertical force applied to the strap at least partially based on the movement of the saddle), to compare the expected values to current values of the at least one physical variable detected by the sensor (the sensed physical variable of the vertical force is continuously monitored and used to compare to the “threshold” of force to determine whether the user is falling, see lines 1-13 of [0340]), and to trigger an associated2Preliminary Amendment dated June 6, 2019 safety function (when the sensed variable is “exceeding a threshold the motion is dampened or stopped by the system” see lines 8-12 of [0340]. See also the penultimate sentence of [0338]) if a deviation of the current values from the expected values exceeds a predetermined tolerance threshold (the predetermined threshold is based upon the Dynamic Fall Protection Sensitivity selected, see Fig. 44 and lines 1-6 of [0339]. This threshold is representative of a deviation of the current values from expected values).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the person securing device of Nakano/Nalty to include at least one sensor configured to detect at least one physical variable characterizing a body posture of a person on the saddle, and an auxiliary control device configured to use expected values of the at least one physical variable in accordance with the movement pattern program and the position and orientation of the saddle, to compare the expected values to current values of the at least one physical variable detected by the sensor, and to trigger an associated2Preliminary Amendment dated June 6, 2019 safety function if a deviation of the current values from the expected values exceeds a predetermined tolerance threshold as taught by Stockmaster so that the therapist can set an adjustable dynamic fall protection sensitivity depending on the supporting assistance needs of the particular patient, and the safety function will further help prevent the patient from falling to the ground by stopping the motion of the suspension cable and body strap.  
Regarding claim 18, the modified Nakano/Nalty/Stockmaster device discloses wherein the safety function to be triggered is at least outputting a signal indicating an unsafe state of the person on the saddle (detecting a “fall” is indicative of an unsafe state of the person, see the last two sentences of [0339] of Stockmaster).  
Regarding claim 19, the modified Nakano/Nalty/Stockmaster device discloses wherein the safety function to be triggered is an activation of at least one actuator that acts on at least one of the spatial position or the spatial orientation of at least one of the upper body, the head, at least one arm, or at least one leg of the person (the safety function to be triggered will cause the vertical motion of the strap 430 to be dampened or stopped by the system, see lines 4-13 of [0340] of Stockmaster. This dampening or stopping by the system involves at least one actuator 400, Fig. 14, to perform the dampening and/or stopping function, and this would necessarily “act on” the spatial position or spatial orientation of at least one of the upper body, the head, at least one arm, or at least one leg of the person because their vertical motion would be stopped and they would be prevented from falling. Thus, the spatial position of their head, for example, would be “acted on” as their head would be prevented from falling further downwards).  
Regarding claim 21, the modified Nakano/Nalty/Stockmaster device discloses wherein the at least one sensor (such as load sensor 460, Fig. 13 of Stockmaster) is connected via a communication connection (cable 462, Fig. 14 of Stockmaster) to the auxiliary control device (see the first sentence of [0315] and the first sentence of [0316] of Stockmaster) in such a way that items of information about at least one of the current position or current body3Preliminary Amendment dated June 6, 2019 posture of the body of the person in space (sensor 460 provides signals which are items of information, and they are indicative of the vertical position of the patient, as well as whether the patient is falling, see para. [0316] and [0338] of Stockmaster) are transmitted to the auxiliary control device (controller 170 taught by Stockmaster) such that the current body posture of the person can be automatically determined with the auxiliary control device (the system automatically determines whether the user is falling or not see [0338] and [0340]. This determines the current body posture as either a safe posture of a falling posture).  
Regarding claim 22, the modified Nakano/Nalty/Stockmaster device discloses wherein: the body strap (harness of Nalty, as modified by support harness 222 of Stockmaster) is mounted suspended on the main support (“overhead support frame” of Nalty) by a support cable (“support cables leading from the trunk jacket to the overhead support frame” see col. 15, lines 13-15 of Nalty). The modified device as currently combined is silent regarding an angle transducer configured to detect an angular position of the support cable.  
However, Stockmaster additionally teaches that other system performance metrics may be used to detect a fall, including rapid changes in strap angle, and that these detection options may be implemented in combination (see the last sentence of [0340]). Detecting rapid changes in strap angle would include an angle transducer configured to detect an angular position of the support cable/strap.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support cable of Nakano/Nalty/Stockmaster to also include an angle transducer configured to detect angular position as taught by Stockmaster because this sensor can be combined with the force-detecting sensor to help better determine when a fall is occurring.
Regarding claim 24, the modified Nakano/Nalty/Stockmaster device discloses wherein: the body strap (harness of Nalty, as modified by support harness 222 of Stockmaster) is mounted suspended on the main support by a support cable (“support cables leading from the trunk jacket to the overhead support frame” see col. 15, lines 13-15 of Nalty); and the hippotherapy device further comprises a force transducer configured to detect a tensile force on the support cable (load sensor 460 of Stockmaster is configured to detect tensile force on the support cable in the modified device, see the first two sentences of [0315] of Stockmaster).
Regarding claim 26, Nakano discloses a hippotherapy device (Fig. 1, Fig. 26), comprising: a saddle defining a seat for a person (“seat assembly 112 imitating the shape of a horseback or a saddle which the user straddles” see lines 7-8 of [0107]); a programmable movement controller (controller 110 including control circuit 204, microcomputer 203a, memory 203b, Fig. 37; the microcomputer and memory allow the controller to be programmable to provide different movements such as via switches S4, S7, S8, S9, S10, S11, S12, Fig. 36, see the programmed values shown in Fig. 41-42; and see para. [0138]); an automatic movement device (motor drive circuits 209, 210, and control circuit 204, Fig. 37) configured to automatically move the saddle according to a movement pattern program executed by the movement controller (see for example Figs. 41-42 and para. [0138], the memory 203b has values for the speed and inclined positions according to time. The motor drive circuits 209, 210, carry out the automatic movements according to the program) and that specifies a sequence of target values of positions and orientations of the saddle (see the inclination setting values in the table in Fig. 41 and see Fig. 42, for example. These positions correspond to orientations of the saddle. Additionally, these target positions/orientations are determined to be reached by sensors such as encoders, see the last sentence of [0090] and see the last sentence of [0136]) in the locality of the automatic movement device (the saddle 112, Fig. 26, is in the “locality of” the surrounding the automatic movement device because it is being moved by the automatic movement device, in the space just above the automatic movement device) in order to execute the movement pattern (the target positions/orientations are part of executing the selected movement pattern).
Nakano is silent regarding a person securing device, comprising: a main support; a body strap mounted on the main support, at least one sensor configured to detect at least one physical variable characterizing a body posture of a person on the saddle, and an auxiliary control device configured to use expected values of the at least one physical variable in accordance with the movement pattern program and the position and orientation of the saddle, to compare the expected values to current values of the at least one physical variable detected by the [at least one] sensor, and to trigger an associated2Preliminary Amendment dated June 6, 2019 safety function if a deviation of the current values from the expected values exceeds a predetermined tolerance threshold; wherein the body strap is adjustably mounted on the main support; and the hippotherapy device further comprises: at least one actuator configured to automatically act on the body strap to vary a spatial pose of the body strap; wherein the auxiliary control device is configured to control the at least one actuator based on a current position and movement of the saddle and a current body posture of the person on the saddle.
Nalty teaches a related hippotherapy device (Fig. 3) that includes a person securing device (see col. 15, lines 4-15), comprising a main support (“overhead support frame”, see col. 15, lines 4-5), a body strap (harness with a trunk and pelvis jacket made of canvas, see col. 15, lines 6-11) mounted on the main support (“tension supplied through support cables leading from the trunk jacket to the overhead support frame” see col. 15, lines 13-15). This supporting harness will allow the therapist to determine the percent of gravity being experienced by the patient (see col. 15, lines 11-15) and would provide an expected result of preventing the patient from falling to the ground.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakano to include a person securing device comprising a main support and a body strap mounted on the main support as taught by Nalty so that the supporting harness can adjust the amount of gravity being experienced by the patient and to provide an expected result of preventing the patient from falling to the ground.
The modified Nakano/Nalty device is still silent regarding at least one sensor configured to detect at least one physical variable characterizing a body posture of a person on the saddle, and an auxiliary control device configured to use expected values of the at least one physical variable in accordance with the movement pattern program and the position and orientation of the saddle, to compare the expected values to current values of the at least one physical variable detected by the at least one sensor, and to trigger an associated2Preliminary Amendment dated June 6, 2019 safety function if a deviation of the current values from the expected values exceeds a predetermined tolerance threshold; wherein the body strap is adjustably mounted on the main support; and the hippotherapy device further comprises: at least one actuator configured to automatically act on the body strap to vary a spatial pose of the body strap; wherein the auxiliary control device is configured to control the at least one actuator based on a current position and movement of the saddle and a current body posture of the person on the saddle.
Stockmaster teaches a related person securing device (Fig. 1) with a body strap (support harness 222, Fig. 1), at least one sensor (“sensor for sensing a vertical force applied to the strap” see lines 22-23 of [0008], see load sensor 460, Fig. 13, and see the first two sentences of [0314]) configured to detect at least one physical variable (continuously monitoring the force applied to strap 340 will involve the force sensor, see the first two sentences of [0340]. The force applied is a physical variable) characterizing a body posture of a person (the measured force is describing whether the person is falling and their vertical movement. Thus, it is characterizing the user’s body posture; see the last sentence of [0339]. In the modified device, the person will be on a saddle); and an auxiliary control device (programmable PC 170, Fig. 1) configured to use expected values of the at least one physical variable (“threshold” for the force detected, see lines 10-13 of [0340]. Additionally, note that the “Dynamic Fall Protection” sensitivity and the “Descent Limit” can be adjusted to different sensitivities, see the last sentence of [0339], the last sentence of [0336], and see Fig. 44) in accordance with the movement pattern program and the position and orientation of the saddle (in the modified device, the controller using the expected values of the at least one physical variable will be “in accordance with” the movement pattern program and position and orientation of the saddle because the user will be wearing the harness while on the moving saddle. Thus, the controller will be monitoring the vertical force applied to the strap at least partially based on the movement of the saddle), to compare the expected values to current values of the at least one physical variable detected by the sensor (the sensed physical variable of the vertical force is continuously monitored and used to compare to the “threshold” of force to determine whether the user is falling, see lines 1-13 of [0340]), and to trigger an associated2Preliminary Amendment dated June 6, 2019 safety function (when the sensed variable is “exceeding a threshold the motion is dampened or stopped by the system” see lines 8-12 of [0340]. See also the penultimate sentence of [0338]) if a deviation of the current values from the expected values exceeds a predetermined tolerance threshold (the predetermined threshold is based upon the Dynamic Fall Protection Sensitivity selected, see Fig. 44 and lines 1-6 of [0339]. This threshold is representative of a deviation of the current values from expected values).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the person securing device of Nakano/Nalty to include at least one sensor configured to detect at least one physical variable characterizing a body posture of a person on the saddle, and an auxiliary control device configured to use expected values of the at least one physical variable in accordance with the movement pattern program and the position and orientation of the saddle, to compare the expected values to current values of the at least one physical variable detected by the sensor, and to trigger an associated2Preliminary Amendment dated June 6, 2019 safety function if a deviation of the current values from the expected values exceeds a predetermined tolerance threshold as taught by Stockmaster so that the therapist can set an adjustable dynamic fall protection sensitivity depending on the supporting assistance needs of the particular patient, and the safety function will further help prevent the patient from falling to the ground by stopping the motion of the suspension cable and body strap.  
The modified Nakano/Nalty/Stockmaster device thus discloses wherein: the body strap (harness of Nalty, as modified by support harness 222 of Stockmaster) is adjustably mounted on the main support (it can move vertically up and down based upon the amount of slack in the supporting cable/strap, and it can be adjusted to attach/detach it from the user); and the hippotherapy device further comprises: at least one actuator configured to automatically act on the body strap to vary a spatial pose of the body strap (the safety function of Stockmaster will cause the vertical motion of the strap 430 to be dampened or stopped by the system, see lines 4-13 of [0340] of Stockmaster. This dampening or stopping by the system involves at least one actuator 400, Fig. 14, to perform the dampening and/or stopping function, which will “act on” the body strap and vary a spatial pose by preventing the user’s body from falling); wherein the auxiliary control device (controller 170 taught by Stockmaster) is configured to control the at least one actuator based on a current position and movement of the saddle (the position and movement of the saddle will cause the body strap to move because the user is wearing the body strap while seated on the saddle. Thus, the sensed vertical force(s) by sensor 460 in the modified device will be based at least in part on the current position and movement of the saddle) and a current body posture of the person on the saddle (whether the user is falling from the saddle is indicative of a current body posture of the person, and the modified device is detecting this as stated in para. [0338] and [0340] of Stockmaster).  
Regarding claim 27, the modified Nakano/Nalty/Stockmaster device discloses a bearing (drum 420, Fig. 11 of Stockmaster, this is a machine part that allows the cable/strap to turn/slide along and thus reads on a bearing) mounting the body strap (harness) on the main support (the harness is mounted to the main support via a strap 430, and the drum 420, Fig. 11 of Stockmaster), the bearing configured to adjust at least one of: at least one direction of the body strap, or at least one orientation of the body strap in space (the bearing 420 is configured to adjust the orientation of the body strap/harness in space because it is in communication with a drive 410 that acts to raise/lower the body strap or provide a braking force to the strap, see the last 21 lines of [0308] of Stockmaster); the bearing (420) comprising a braking device (actuator drive 410, Fig. 11 of Stockmaster) configured to brake a movement of the bearing using selectable braking properties, the braking properties being settable by the actuator controlled by the auxiliary control device (see the last 21 lines of [0308] of Stockmaster, and see lines 8-10 of [0340], the actuator drive 410 can selectively provide a braking effect when the auxiliary control device detects the user is falling. The braking properties are set by the actuator 400 controlled by the dynamic fall protection sensitivities selected by the therapist on the auxiliary control device, see Fig. 44 and para. [0339] of Stockmaster).
Regarding claim 28, the modified Nakano/Nalty/Stockmaster device discloses a bearing (drum 420, Fig. 11 of Stockmaster, this is a machine part that allows the cable/strap to turn/slide along and thus reads on a bearing) mounting the body strap (harness) on the main support (the harness is mounted to the main support via a strap 430, and the drum 420, Fig. 11 of Stockmaster) for swinging movement thereon (the strap 430 is able to move in an angular motion because Stockmaster states that changes in strap angle may be detected in the last sentence of [0340]. Thus, the strap is at least able to have a swinging movement thereon through an angular displacement), in at least one of: at least one direction, or at least one orientation of the body strap in space (the bearing 420 is configured to allow swinging movement in at least one angular direction, or allow movement of at least one orientation of the body strap/harness in space because it is in communication with a drive 410 that acts to raise/lower the body strap or provide a braking force to the strap, see the last 21 lines of [0308] of Stockmaster); the bearing (420) comprising a vibration damping device (actuator drive 410, Fig. 11 of Stockmaster; see lines 8-12 of [0340], vibration will be at least partially dampened because the strap movement will be “dampened or stopped”) configured to brake a damp a movement of the bearing using selectable damping properties, the damping properties being settable by the actuator controlled by the auxiliary control device (see the last 21 lines of [0308] of Stockmaster, and see lines 8-10 of [0340], the actuator drive 410 can selectively provide a braking effect when the auxiliary control device detects the user is falling. The braking properties are set by the actuator 400 controlled by the dynamic fall protection sensitivities selected by the therapist on the auxiliary control device, see Fig. 44 and para. [0339] of Stockmaster. Braking of the drum will also provide a damping effect to the movement, and vibration will be at least partially dampened because the strap movement will be “dampened or stopped” as stated in lines 8-12 of [0340] of Stockmaster).
Regarding claim 29, the modified Nakano/Nalty/Stockmaster device discloses a drive device (drive 410, Fig. 11, Fig. 14 of Stockmaster) on the main support (overhead frame) and configured to drive movement of the body strap (harness) in at least one of: at least one direction, or at least one orientation of the body strap in space (drive 410 is configured to drive vertical movement of the strap 430, which will move the body strap harness because it is connected to the harness. See the last 21 lines of [0308] of Stockmaster, “The strap 430… is raised and lowered under the control of the belt drive 410”); wherein the drive device (410) comprises at least one motor that constitutes at least one of the at least one actuator (drive 410 may be an ACOPOS servo drive, see the last 21 lines of [0308] of Stockmaster, the drive 410 is part of the at least one actuator 400, see Fig. 11, Fig. 14), the drive device (410) configured to move the body strap (harness) in an automatically driven manner (strap 430 is raised and lowered under the control of belt drive 410, see the last 21 lines of [0308]), controlled by the auxiliary control device (the controller 170 of Stockmaster controls the operations of the drives).  
Regarding claim 31, the modified Nakano/Nalty/Stockmaster device discloses wherein the person securing device (harness taught by Nalty, as modified by Stockmaster) is adapted to (capable of) follow a movement of the person on the saddle without applying substantial force to the person (see the last six lines of [0009] of Stockmaster, “the control system dynamically adjusts the amount of support provided to the person … to follow the person, thus minimizing the effect on the person, and by altering the vertical force applied to the person via the strap, the drum and second motor, to be suitable for a given patient.” See also para. [0339] of Stockmaster, the system is adapted to provide little to no forces, at least in some instances, when the dynamic fall protection sensitivity level is set to “low” such that a fall is only detected with a drastic vertical movement, approaching freefall) while the deviation is less than the tolerance threshold (when the sensed variable is “exceeding a threshold the motion is dampened or stopped by the system” see lines 8-12 of [0340] of Stockmaster. See also the penultimate sentence of [0338] of Stockmaster).
The modified Nakano/Nalty/Stockmaster device thus has an adjustable amount of force applied to the user, and allows to minimize the effect of the force on the person to be suitable for a given patient (see the last six lines of [0009] of Stockmaster), but does not specifically state that there would be a setting that is without force while the deviation is less than the tolerance threshold. 
However, it would have been obvious to one having ordinary skill in the art before he effective filing date of the claimed invention to modify the Nakano/Nalty/Stockmaster system to provide at least one setting that does not apply force to the person unless they need to be prevented from falling based upon the tolerance threshold being exceeded because a given patient may only need assistance if falling, and since it has been held that where the general conditions of a claim are disclosed in the prior art (Stockmaster discloses providing a person securing device that has adjustable force settings that allow it to “follow” the patient and may minimize the effect of the force on the person to be suitable for a given patient), discovering the optimum or workable ranges (a lack of force in situations where the patient is not sensed to be falling) involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
  Claims 17, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (2006/0025226) in view of Nalty et al. (6,616,456) and Stockmaster et al. (2016/0256346) as applied to claim 16 above, and further in view of Chu et al. (2011/0312473).
Regarding claim 17, the modified Nakano/Nalty/Stockmaster device is silent regarding wherein the physical variable characterizing the body posture of the person on the saddle is at least one of a spatial position or a spatial orientation of at least one of the upper body, the head, at least one arm, or at least one leg of the person.  
Chu teaches a related exercising device (Fig. 1) that includes at least one sensor (inertial sensor(s) 28, Fig. 1) that measures a physical variable characterizing the body posture of the person (sensors 28 sense position and velocity, such as trunk angle and velocity, see lines 4-10 of [0097], which characterize body posture) including at least one of a spatial position of the upper body or at least one leg of the person (sensors 28 are positioned on the leg and upper body of the person as seen in Fig. 1, and these sensors measure position and velocity, see lines 4-10 of [0097]). One of ordinary skill in the art would recognize these sensors indicate the position of the user’s body and provide useful information indicative of when a user may be falling (see the penultimate sentence of [0097]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one sensor of Nakano/Nalty/Stockmaster to include inertial sensors mounted on the patient’s harness, torso, and leg as taught by Chu so that the position of the user’s body can be more accurately monitored, and the information can be used to help determine when a user may be falling.
Regarding claim 20, the modified Nakano/Nalty/Stockmaster device is silent regarding wherein the at least one sensor is arranged on the body strap.  
Chu teaches a related exercising device (Fig. 1) that includes at least one sensor (inertial sensor(s) 28, Fig. 1) that is arranged on a body strap (the middle sensor 28 in Fig. 1 is mounted on harness 38) and that measures a physical variable characterizing the body posture of the person (sensors 28 sense position and velocity, such as trunk angle and velocity, see lines 4-10 of [0097], which characterize body posture) including at least one of a spatial position of the upper body or at least one leg of the person (sensors 28 are positioned on the leg and upper body of the person as seen in Fig. 1, and these sensors measure position and velocity, see lines 4-10 of [0097]). One of ordinary skill in the art would recognize these sensors indicate the position of the user’s body and provide useful information indicative of when a user may be falling (see the penultimate sentence of [0097]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one sensor of Nakano/Nalty/Stockmaster to include inertial sensors mounted on the patient’s harness, torso, and leg as taught by Chu so that the position of the user’s body can be more accurately monitored, and the information can be used to help determine when a user may be falling.
Regarding claim 25, discloses wherein: the body strap (harness of Nalty, as modified by Stockmaster’s harness 222) is mounted suspended on the main support by a support cable (“support cables leading from the trunk jacket to the overhead support frame” see col. 15, lines 13-15 of Nalty); and the body strap (harness) comprises: at least one first support strap section (the left strap of harness 222 that extends up from the user’s shoulder area in Fig. 1 of Stockmaster) connecting a body strap section of the body strap (the first support strap section is connected to a body strap section around the torso, see Fig. 1 of Stockmaster), at a first connecting point of the body strap section (at the location where the user’s hand is covering the harness in Fig. 1 of Stockmaster), to an attachment point of the support cable (spreader bar 220 is an attachment point to the cable via a hook 432, Fig. 1 of Stockmaster), and at least one second support strap section (the right strap of harness 222 that extends up from the user’s shoulder area in Fig. 1 of Stockmaster) connecting the body strap section (the torso section of the harness), at a second connecting point of the body strap section (the unlabeled buckle-type attachment at the user’s right shoulder, Fig. 1 of Stockmaster) that is different from the first connecting point (the first connecting point is the location where the user’s hand is covering the harness in Fig. 1 of Stockmaster, and this is different from the analogous point on the right side of the user’s body), to the attachment point of the support cable (spreader bar 220 is an attachment point to the cable via a hook 432, Fig. 1 of Stockmaster). 
The modified device is silent regarding the first support strap section comprises a first transducer configured to detect at least one physical variable on the first support strap section; and the second support strap section comprises a second transducer configured to detect at least one physical variable on the second support strap section.
Chu teaches a related exercising device (Fig. 1) that includes at least one sensor (inertial sensor(s) 28, Fig. 1) that may be arranged on a body strap (at least one sensor 28 in Fig. 1 is mounted on harness 38) and that measures a physical variable characterizing the body posture of the person (sensors 28 sense position and velocity, such as trunk angle and velocity, see lines 4-10 of [0097], which characterize body posture) including at least one of a spatial position of the upper body or at least one leg of the person (sensors 28 are positioned on the leg and upper body of the person as seen in Fig. 1, and these sensors measure position and velocity, see lines 4-10 of [0097]). One of ordinary skill in the art would recognize these sensors indicate the position of the user’s body and provide useful information indicative of when a user may be falling (see the penultimate sentence of [0097]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one sensor of Nakano/Nalty/Stockmaster to include inertial sensors mounted on the patient’s harness, torso, and leg as taught by Chu so that the position of the user’s body can be more accurately monitored, and the information can be used to help determine when a user may be falling.
The modified Nakano/Nalty/Stockmaster/Chu device thus has multiple transducers (28, Chu) configured to measure at least one physical variable (position, velocity) and the transducers may be mounted to the harness (28, see Fig. 1 of Chu) but the modified device does not specifically state the device has transducers on the first strap section and the second strap section.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the harness of Nakano/Nalty/Stockmaster/Chu to include inertial measurement transducers in a plurality of locations on the harness, including the first strap section and the second strap section, because this is a combination of prior art elements according to known techniques (attaching inertial measurement units 28 to a harness, as generally taught by Chu) to provide an expected result of providing additional feedback to the control system of the modified device indicative of the posture and movement of the user. One of ordinary skill in the art would recognize that additional inertial measurement units would merely provide additional data points to give a more complete understanding of the motion of the harness and the user. Furthermore, it is noted that it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (2006/0025226) in view of Nalty et al. (6,616,456) and Stockmaster et al. (2016/0256346) as applied to claim 16 above, and further in view of Bucher et al. (2015/0306440).
Regarding claim 23, the modified Nakano/Nalty/Stockmaster device discloses wherein: the body strap (harness of Nalty, as modified by Stockmaster’s harness 222) is mounted suspended on the main support by a length-variable support cable (“support cables leading from the trunk jacket to the overhead support frame” see col. 15, lines 13-15 of Nalty. The cable will vary in length in the modified device, similar to the strap 430 of Stockmaster as it is adjusted to provide different supporting forces to the harness); but is silent regarding the hippotherapy device further comprising a length transducer configured to detect a current length of the support cable.  
Bucher teaches a related exercising device (Fig. 1) with a body strap (harness 114, Fig. 1) mounted suspended on a main support (horizontal portion 18 of arm support, Fig. 1) by a length-variable support cable (rope 19, Fig. 1, the amount of rope 19 that extends from horizontal portion 18 is variable, see Figs. 1-2 and see lines 19-22 of [0058]) and there is a length transducer configured to detect a current length of the support cable (see lines 19-22 of [0058], “an amount of rope length issued from horizontal portion 18 to accommodate a movement of person 113 may be evaluated to detect a movement.” The “amount of rope length” is being determined and thus there is a length transducer. This is referred to as a sensor in lines 5-6 of claim 2 of Bucher). One of ordinary skill in the art would understand that monitoring the changes in the effective length of the rope/cable will be indicative of the movement of the user attached to the end of the rope/cable via the harness.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the support cable of Nakano/Nalty/Stockmaster to additionally include a length transducer to determine changes in the effective length the support cable as taught by Bucher because this will provide additional data indicative of the movement of the user attached to the end of the cable and thus can be used as feedback to more thoroughly monitor the user’s motion.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (2006/0025226) in view of Nalty et al. (6,616,456) and Stockmaster et al. (2016/0256346) as applied to claim 26 above, and further in view of Edwards et al. (4,898,378).
Regarding claim 30, the modified Nakano/Nalty/Stockmaster device as currently combined is silent regarding the movement controller (controller 110 including control circuit 204, microcomputer 203a, memory 203b, Fig. 37 of Nakano) being configured to automatically modify a predetermined movement pattern for the activation of the movement device based on the action of the at least one actuator on the body strap.
Edwards teaches a related exercise device (Fig. 1) with a movement controller (kill switch 67, Fig. 2) that is configured to automatically modify a movement pattern for the activation of the movement device (motor 19, Fig. 2) based on the action of the body strap (safety harness 45, Fig. 1; the kill switch 67 cuts off power to the treadmill motor when the user falls and the kill switch is pulled, see col. 1, lines 46-53). This will prevent the user from being harmed by continued movement of the exercising device while the user is falling or collapsing (see col. 1, lines 39-43).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body strap and the movement controller of Nakano/Nalty/Stockmaster to include a kill switch that is configured to automatically modify (shut off) a predetermined movement pattern for the activation of the movement device based on the action on the body strap as taught by Edwards so that the exercise device will stop operation once the user is determined to be falling or collapsing from the exercise device. Furthermore, this automatic adjustment of the operation of the device will be based at least partially on the at least one actuator on the body strap because the at least one actuator is also going to be providing a force to the body strap when it is determined that the user is falling (see para. [0338], [0340] of Stockmaster). 
Response to Arguments
Applicant's arguments filed May 23, 2022, have been fully considered but they are not persuasive. 
Regarding the argument that the phrase “locality of the automatic movement device” has been amended to --the space surrounding the automatic movement device-- to overcome the 112(b) rejection (see the last paragraph of page 10 of the Remarks), this argument is persuasive with respect to claim 16. However, Applicant has now added the phrase “the locality of the automatic movement device” into claim 26 by amendment. Thus, claim 26 is now rejected under 112(b).
Regarding the argument that paragraph 7 of the published application would provide persons skilled in the art with a reasonable degree of precision and clarity that the “expected values of the at least one physical variable” are those corresponding to values “which the person would be expected to assume or is supposed to assume under safe, normal conditions, as the current movement of the saddle is supposed to correspond according to the movement pattern program” (see the first full paragraph of page 11 of the Remarks), this argument is not persuasive. The meaning of “expected values” is not confusing, it is the phrase “in accordance with the movement pattern program” that is overly vague and indefinite. It is unclear in what manner the expected values of the at least one physical variable are “in accordance with” the movement pattern program and the position and orientation of the saddle. Applicant is required to particularly point out, and distinctly claim this subject matter.
Regarding the argument that there is no disclosure in Stockmaster of any expected values “in accordance with the movement pattern program and the position and orientation of the saddle” as recited in claim 16, and that the fall detection in Stockmaster only relates to forces and angles sensed at the strap 430 (see all of page 12 of the Remarks), this argument is not persuasive. First, it is reiterated that this claim language is confusing because it is unclear in what manner the expected values of the at least one physical variable are “in accordance with” the movement pattern program and the position and orientation of the saddle. Second, it is noted that the primary reference Nakano already discloses providing a movement pattern program that would adjust the position and orientation of the saddle. In the modified device, Stockmaster detects forces and angles at the strap 430 to determine whether a user is falling, and these physical variables will be “in accordance with” the movement pattern program and position and orientation of the saddle, under the broadest reasonable interpretation, because the user will be wearing the harness while on the moving saddle. Thus, the controller will be monitoring the vertical force and/or angle of the strap at least partially based on the movement, position, and orientation of the saddle. As a non-limiting example, if the user is detected to be falling then it will be at least partially because of the movement, position, and orientation of the saddle and thus “in accordance with” the movement, position, and orientation. Even when the user is determined to not be falling, it will be “in accordance with” the movement, position, and orientation of the saddle because the movement, position, and orientation of the saddle has not substantially disrupted the patient’s balance.
Regarding the argument that the asserted references do not disclose utilizing information regarding movement of the saddle according to a movement pattern program, and information regarding the position and orientation of the saddle, to determine a fall or trigger an appropriate response (see the first paragraph of page 13 of the Remarks), this argument is not persuasive. Claim 16 does not require “information regarding the position and orientation of the saddle,” it just requires the expected values to be “in accordance with” the position and orientation of the saddle. The expected values will be “in accordance with,” or associated with the position and orientation of the saddle because if a fall is detected it will be at least partially because of the actual movement, position, and orientation of the saddle.
Regarding the argument that any “expected values” according to Stockmaster only relate to the physical ability of a user and not to a movement pattern program and the position and orientation of the saddle (see the first paragraph of page 13 of the Remarks), this argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Stockmaster’s fall detection system has been incorporated into the Nakano/Nalty device that has a saddle with a movement pattern program that varies position and orientation of the saddle. In the modified device, when the Stockmaster fall detection system detects a fall, it will be using expected values of the at least one physical variable (i.e., changes in strap force/angle compared to a threshold value) “in accordance with” the movement pattern program and the position and orientation of the saddle, because if a fall is detected it will be at least partially because of the movement, position, and orientation of the saddle.
Regarding the argument that the claim 26 rejection relies on the presumption that the position and movement of the saddle and the current body posture would inherently be sufficient to move the strap 430 of Stockmaster in a manner that could indicate a fall, but that movement of the saddle and current body posture of a person on the saddle would not necessarily identify a fall (see the last paragraph of page 13 of the Remarks, through the first paragraph of page 14 of the Remarks), this argument is not persuasive. First, it is noted that the movement of the saddle and current body posture of the person do not need to identify a fall to read on the claim. When the current position and movement of the saddle contribute to any changes to the detected force/angle of strap 430, then the change would be detected and used to decide whether or not to actuate the actuator, even if it is not greater than the threshold. Second, it is noted that the claim language at issue in claim 26 does not positively require “feedback” or “input” from “data,” “information,” or “sensed” values of the current position and movement of the saddle. Instead, the auxiliary control device is broadly “configured to control the at least one actuator based on” a current position and movement of the saddle and a current body posture of the person on the saddle. The rejection of claim 26 illustrated that the phrase “based on” in this context is rather broad, and is not limited to using sensed feedback or position data input from the saddle. Instead, the actual current position and movement of the saddle will form a basis for the control of the at least one actuator because the actual position and movement of the saddle will determine whether the user’s posture and the body strap 430 vary in angle/force while the user is wearing the body strap and seated on the moving saddle. Thus, the sensed vertical force(s) by sensor 460 in the modified device will be based (at least partially) on the current position and movement of the saddle. Additionally, the auxiliary control device is configured to base its actuator control on the current body posture of the person on the saddle because the determination of whether the user is falling from the saddle or not is indicative of a current body posture of the person (see para. [0338] and [0340] of Stockmaster).
Regarding the argument that because movement of the saddle and the current body posture of a person on the saddle in the alleged combination would not necessarily identify a fall, the asserted rejection cannot stand (see the first paragraph of page 14 of the Remarks), this argument is not persuasive. First, it is noted that the movement of the saddle and current body posture of the person do not need to identify a fall to read on the claim. When the current position and movement of the saddle contribute to any changes to the detected force/angle of strap 430, then the change would be detected and used to decide whether or not to actuate the actuator, even if it is not greater than the threshold. Second, it is reiterated that the claim language at issue in claim 26 does not positively require “feedback” or “input” from “data,” “information,” or “sensed” values of the current position and movement of the saddle. Instead, the auxiliary control device is broadly “configured to control the at least one actuator based on” a current position and movement of the saddle and a current body posture of the person on the saddle. 
Regarding the argument that the remaining prior art references fail to cure the deficiencies discussed above with respect to claim 16 and claim 26 (see the last paragraph of page 14 of the Remarks), this argument is not persuasive because the above arguments regarding alleged deficiencies were not persuasive.
Regarding the argument that new claim 31 has support in paragraph 26 of the published Application (see the first full paragraph of page 15 of the Remarks), this argument is not persuasive. Paragraph [0026] states the person holding device “has to follow the person or the patient at least approximately without force” (emphasis added). Following the patient approximately without force does not provide support for the recited limitation of “without force,” which would not allow any force whatsoever.
Regarding the argument that Stockmaster is directed to a body weight support system that supports a part of the weight of the person during rehabilitation exercises, and thus fails to teach or suggest the feature set forth in claim 31 (see the penultimate paragraph of page 15 of the Remarks), this argument is not persuasive. Stockmaster specifically provides for varying the degree of assistance based upon the needs of an individual user, and even though it does not specifically disclose providing zero force except when a fall is detected, it would have been obvious to modify the Nakano/Nalty/Stockmaster system to provide at least one setting that does not apply force to the person unless they need to be prevented from falling based upon the tolerance threshold being exceeded because a given patient may only need assistance if falling, and since it has been held that where the general conditions of a claim are disclosed in the prior art (Stockmaster discloses providing a person securing device that has adjustable force settings that allow it to “follow” the patient and may minimize the effect of the force on the person to be suitable for a given patient), discovering the optimum or workable ranges (a lack of force in situations where the patient is not sensed to be falling) involves only routine skill in the art. In re Aller, 105 USPQ 233.  MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He et al. (2005/0101448) discloses a related harness to support a patient to prevent falling during rehabilitation. West (2004/0019304) discloses a related rehabilitation device with an overhead support system to prevent falling. Bisset et al. (2010/0265090) discloses a related balancing seat that has a programmed movement. Shinomiya et al. (2010/0222191 and 2010/0240507 and 2010/0234196) discloses a related balance training device. Morilla et al. (2013/0116604) discloses a related suspension harness for medical and veterinary use. West (2002/0026130) discloses a related rehabilitation device with a harness to prevent falling. Bayerlein et al. (2014/0087922) discloses a related rehabilitation device with a harness to prevent falling. Eaves (2002/0082535) discloses a related motion therapy device. Ye et al. (2018/0050252) discloses a related horseback riding simulation device. Lee et al. (2017/0056275) discloses a related rehabilitation device with an overhead harness to prevent falling. Kapure et al. (2019/0183715) discloses a related rehabilitation device with an overhead harness to prevent falling. Egger (2002/0025889) discloses a related training apparatus with an overhead harness to prevent falling. Tsai (7,104,927) discloses a related balance training device to simulate riding. Nakano (7,931,565 and 7,347,806 and 7,828,705) discloses a related balance training exercise seat. Nakanishi (7,785,234 and 7,775,939 and 7,338,413 and 7,608,017) discloses a related rocking balance training exercise seat. Hojo et al. (7,070,415 and 7,121,831) discloses a related balance training device. Kim et al. (11,202,934) discloses a related rehabilitation device with a harness suspended from an overhead support. Warren II (7,354,382) discloses a related rehabilitation device with a harness suspended from an overhead support. Hsu (7,670,230) discloses a related transmission mechanism for a balance training apparatus. Dudley (5,704,881) discloses a related rehabilitation device with a harness suspended from an overhead support. Garner (9,360,093) discloses a related balance training seat for hippotherapy. Turner (3,997,979) discloses a related hippotherapy device. Jung (6,808,458) discloses a related horse riding simulation device. Hood jr. et al. (6,488,640) discloses a related programmed automatic movement seat. Koyama et al. (6,234,800) discloses a related simulator seat with a rocking motion. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785                                                                                                                                                                                             
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785